706 S.E.2d 258 (2011)
STATE of North Carolina
v.
James Earl LASSITER.
No. 253P10-2.
Supreme Court of North Carolina.
March 11, 2011.
James Earl Lassiter, Winston-Salem, for Lassiter, James Earl.
Amy Kunstling Irene, Assistant Attorney General, for State of North Carolina.
C. Branson Vickory, III, District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant on the 10th of March 2011 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wayne County:
"Denied by order of the Court in conference, this the 11th of March 2011."